Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after allowance or after an Office action under Ex Parte Quayle, 25 USPQ 74, 453 O.G. 213 (Comm'r Pat. 1935). Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, prosecution in this application has been reopened pursuant to 37 CFR 1.114.  Applicant's submission filed on 1/7/21 has been entered.
Information Disclosure Statement
The information disclosure statement (IDS) submitted on 1/7/21 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement has been considered by the examiner.
Allowable Subject Matter
Claim 22 is allowed.
The following is an examiner’s statement of reasons for allowance: the present invention pertains to high efficiency compression and decompression of video images.
Jeon (US 7,782,943) discloses an image decoding apparatus and image decoding method for decoding a coded bitstream (col. 1, ln.39-40) using (i) a buffer description for specifying a picture to be held in a buffer and (ii) a reference list description for specifying a picture to be referred to (col.8, ln.9-13), the image decoding method comprising:
obtaining, from a sequence parameter set corresponding to the coded bitstream, buffer description defining information for defining a plurality of buffer descriptions (col.8, ln.9-22); 
obtaining, from the sequence parameter set, reference list description defining information for defining a plurality of reference list descriptions corresponding to the buffer descriptions (col.8, ln.22-24);
obtaining, from a first header of a processing unit that is a picture or a slice, buffer description selecting information for specifying one of the buffer descriptions, the first header being included in the coded bitstream (col.5, ln.46-52); and

Chen (US 2010/0189173) discloses an image decoding apparatus with a decoder (paragraph 58) with a processor and a memory storing thereon a computer program, which when executed by the processor, causes the processor to perform operations (paragraph 20). 
The prior art, either singularly or in combination, does not disclose “…obtaining, from a sequence parameter set corresponding to a coded bitstream, buffer descriptions, each of the buffer descriptions specifying reference pictures to be held in a buffer for decoding pictures; obtaining, from the sequence parameter set, reference list descriptions, which correspond one-to-one with the buffer descriptions, each of the reference list descriptions indicating a correspondence relationship between one of the reference pictures that is specified by a corresponding one of the buffer descriptions and an index for identifying the one of the reference pictures; obtaining, from a header of one of slices in one of the pictures, buffer description selecting information indicating one of the buffer descriptions; obtaining, from the one of the slices, the index for identifying the one of the reference pictures; and specifying one of the reference pictures held in the buffer using (i) the reference list description which corresponds to the buffer description indicated by the buffer description selecting information and (ii) the index for identifying the one of the reference pictures, wherein syntax elements included in the sequence parameter set are used in common for decoding the pictures, the syntax elements including the buffer descriptions and the reference list descriptions, and wherein syntax elements included in the header of the one of the slices are used in common for decoding blocks in the one of the slices, the syntax elements including the buffer description selection information” of claim 22.
Thus, the prior art does not disclose the aforementioned limitation used in combination with all of the other limitations of claim 22. 
Terminal Disclaimer
The terminal disclaimer filed on 9/15/20 disclaiming the terminal portion of any patent granted on this application which would extend beyond the expiration date of the full statutory term of US Patent Numbers 8891613, 9654771, 10070132 and 10523946 has been reviewed and is accepted.  The terminal disclaimer has been recorded.

Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALLEN C WONG whose telephone number is (571)272-7341.  The examiner can normally be reached on Flex Monday-Thursday 9:30am-7:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sath V Perungavoor can be reached on 571-272-7455.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

	
	
/ALLEN C WONG/Primary Examiner, Art Unit 2488